Citation Nr: 0525744	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  02-07 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION


The veteran served on active duty from February 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In relevant part, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  In 
August 2003, the Board remanded the appeal for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In the August 2003 remand, the Board requested, in relevant 
part, that the RO obtain records from the Social Security 
Administration (SSA) and afford the veteran a VA psychiatric 
examination to determine whether he has PTSD and, if so, to 
identify the stressors that caused it.  After a review of the 
record, the Board observes that the above actions have not 
been accomplished.  

The Board notes that the RO received records from the SSA in 
January 2004.  The Board observes, however, that those 
records pertain to someone other than the veteran.  Thus, the 
RO should remove those records from the claims file and again 
attempt to obtain copies of records pertinent to the 
veteran's award of SSA disability benefits, including any 
administrative decision and the medical records relied upon 
concerning his claim.

The Board also notes that the veteran has not been afforded a 
VA psychiatric examination.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In light of the foregoing, the appeal must be 
remanded for compliance with the August 2003 Board remand.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should remove from the 
veteran's claims file all of the records 
received from the Social Security 
Administration in January 2004 that 
pertain to someone other than the 
veteran.

The RO should again contact the Social 
Security Administration and request 
copies of all documents pertaining to the 
veteran, including any administrative 
decision and the medical records relied 
upon concerning his claim.  

The RO is reminded that efforts to obtain 
government records must continue until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in a notice 
to the veteran and his representative.  

2.  The RO should inform the veteran that 
it is his responsibility to submit the 
information necessary to verify his 
claimed stressors and that, if he fails 
to do so, his case can be negatively 
impacted.  The RO should again request 
that the veteran provide the specific 
date and time (e.g., month, morning, 
evening), location, and names of 
individuals involved for each of the 
claimed stressful events.  Using any 
additional information the veteran 
provides the RO should attempt to verify 
his claimed in-service stressors through 
all available sources, to include 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  

3.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disorder found.  The veteran's claims 
file, to include a copy of this remand, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  The veteran should 
be asked to specify which life-
threatening stressor(s) he recalls.  The 
examiner should be informed that the 
veteran is not shown by his service 
administrative records to be the 
recipient of either the Silver Star Medal 
or the Purple Heart.  Based on the 
results of the examination and a review 
of the claims file, the examiner is asked 
to address the following questions:

(i)  Does the veteran satisfy the 
criteria for a diagnosis of PTSD?

(ii)  If PTSD is demonstrated, the 
examiner is asked to identify the 
stressor(s) that caused the veteran's 
PTSD and to specify the evidence relied 
upon to support the diagnosis.

4.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for post-traumatic 
stress disorder.  This review should 
exclude all of the evidence received from 
the SSA in January 2004 that refers to 
someone other than the veteran.

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




